Beck, J.
1. It is not error for tlie court to dismiss upon general demurrer a motion to set aside a judgment allowing temporary alimony, where such motion is based upon grounds existing at the time of the allowance of alimony, unless the movant shows that without lack of diligence on his part he was ignorant of such grounds at the time of the trial which resulted in the allowance of alimony.
2. No cause being shown to set aside the judgment allowing temporary alimony, it was not error to revoke an order restraining the enforcement of such judgment by execution.

Judgment affirmed.


All the Justices concur.